Citation Nr: 1706870	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO. 12-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, claimed as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In the October 2012 Substantive Appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in May 2016. Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Upon examination in February 2012, the VA examiner diagnosed bilateral peripheral neuropathy of the upper and lower extremities. Following examination, however, the VA examiner did not provide an opinion as to whether the Veteran's peripheral neuropathy disability was etiologically related to service, to include his presumed exposure to herbicide agents, including Agent Orange. Accordingly, a new VA examination is needed. In addition, the Veteran is service-connected for posttraumatic stress disorder (PTSD) with major depression and alcohol abuse. While the Veteran has not claimed secondary service connection, as alcohol abuse is a known risk factor for neuropathy and the Board has a duty to consider all theories of entitlement reasonably raised by the record, upon examination, an opinion regarding a relationship, if any, to the service-connected acquired psychiatric disorder with alcohol abuse should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all VA treatment records dated after July 2014.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the bilateral upper and lower extremity peripheral neuropathy. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence and history provided by the Veteran, the VA examiner is asked to offer the following opinions:

a. Did symptoms of bilateral upper and lower extremity peripheral neuropathy likely manifest to a compensable degree within one year of separation from service, i.e., prior to December 1970?

b. Is the Veteran's bilateral upper and lower extremity peripheral neuropathy etiologically related to any aspect of the Veteran's service, including, but not limited to, his presumed exposure to herbicide agents including Agent Orange?

The Board is cognizant that the presumption of service connection for peripheral neuropathy due to herbicide agent exposure only applies if symptoms manifested to a compensable degree within one year of a veteran's last known exposure to herbicide agents. The Institute of Medicine, however, uses only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicide agents in question. The Board is seeking a medical opinion on the likelihood that THIS Veteran's peripheral neuropathy is related to HIS herbicide agent exposure given HIS medical history, family history, absence of other risk factors, etc.

c. Was the Veteran's bilateral upper and lower extremity peripheral neuropathy caused or aggravated by the service-connected acquired psychiatric disorder with alcohol abuse?

If the opinion is that the bilateral upper and lower extremity peripheral neuropathy was aggravated by the service-connected acquired psychiatric disorder, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

The VA examiner is advised that the Board, for efficiency purposes only, has grouped bilateral upper and lower extremity peripheral neuropathy into one disability. If, however, it is the opinion of the VA examiner that this single disability should be separated into multiple disabilities based on the timeline of onset, etiological factors, or for any other reason, the VA examiner should separate the disabilities accordingly and provide an explanation regarding the need to consider different extremities differently. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*The December 1969 service separation examination report documented a normal neurologic examination with no signs or symptoms attributed to a peripheral neuropathy disability. 

*Upon VA examination in April 1971, the Veteran reported hearing loss and back pain. The Veteran reported only occasional back pain when he bent over. The VA examiner noted normal spinal curves, good range of motion in all directions, and no point tenderness or muscle spasm. The VA examiner also documented a normal neurologic examination. Overall, the VA examiner indicated that the Veteran was asymptomatic upon examination.

*A March 2010 private treatment record reflects that the Veteran reported moderate numbness in both fingers and feet that "started many years ago." The physician indicated a known systemic risk factor of exposure to Agent Orange. The physician diagnosed peripheral neuropathy, but provided no etiological opinion. 

*An April 2010 private treatment record reflects that the Veteran sought examination for toxic polyneuropathy due to symptoms of paresthesias in feet and hands for at least 10 to 15 years. The private physician indicated that "symptoms and sensory exam[ination] are suggestive of polyneuropathy, but no hard objective findings to support diagnosis such as true motor weakness, atrophy or reflex changes." The physician noted that "prior exposure to agent orange would not explain progressive symptoms after cessation of exposure." The physician noted a history of pre-diabetes, but that the Veteran's blood sugar levels were well controlled. The physician also noted a history of anxiety and PTSD, "which can be larg[e]ly contributing to [his] symptoms." 

*Upon diagnostic testing in April 2010, the private physician diagnosed mild sensorimotor (primarily sensory) axonal polyneuropathy without significant axonal loss or efficient reinnervation. The physician did not provide a nexus opinion. According to the diagnostic report, the referring physician indicated that the Veteran reported "neuropathy-like symptoms in [his] feet [greater than his] hands for several years."

*In an August 2011 statement, the Veteran indicated that he had been experiencing symptoms of peripheral neuropathy "dating back to [his] early twenties." The Veteran described numbness, tingling, and feeling of electric shocks in his feet, along with numbness and a loss of dexterity in his hands. 

*Private and VA treatment records reflect that the Veteran has a positive smoking history of 40 pack-years prior to quitting in January 2012.

*Upon VA examination in February 2012, the Veteran reported bilateral hand and foot numbness that first began "since serving in the military" and have "continued to worsen since it first started."

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

4. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




